Case 1:20-cv-03010-APM Document 114-5 Filed 03/01/21 Page 1 of 2




 EXHIBIT E
        Case 1:20-cv-03010-APM Document 114-5 Filed 03/01/21 Page 2 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                  Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                     HON. AMIT P. MEHTA
 Google LLC,

                                  Defendant.



      ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
                        SUPPLEMENTAL MATERIALS

Upon consideration of the Plaintiffs’ Motion for Leave to File Supplemental Materials, it is hereby

ORDERED that Plaintiffs’ Unopposed Motion for Leave to File Supplemental Materials is GRANTED.



Dated: ____________, 2021                                ____________________________________
                                                         Hon. Amit Mehta
                                                         UNITED STATES DISTRICT JUDGE
